Citation Nr: 1524361	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the right leg, calf area, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the right foot, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left leg, posterior aspect, currently evaluated as noncompensable 

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss.  It is also on appeal from a July 2010 rating decision that granted service connection for PTSD, evaluated as 30 percent disabling, and a March 2011 rating decision that denied increased evaluations for tinnitus; residuals of a shell fragment wound of the right leg, calf area; residuals of a shell fragment wound of the right foot; residuals of a shell fragment wound of the left leg, posterior aspect; and a TDIU.

The issues of service connection for bilateral hearing loss; an increased initial evaluation for PTSD; an increased evaluation for residuals of a shell fragment wound of the right leg, calf area; an increased evaluation for residuals of a shell fragment wound of the right foot; an increased evaluation for residuals of a shell fragment wound of the left leg, posterior aspect; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an October 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, post-service medical records and the transcript of an October 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran already receives the highest schedular evaluation for tinnitus.  The Veteran's written correspondence and October 2014 hearing testimony identifies no symptoms of tinnitus not contemplated by the relevant Diagnostic Code.  Therefore, another VA examination would not result in an increased extraschedular evaluation for the Veteran's tinnitus.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A maximum 10 percent is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) states that the rater should assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  Thus, in the case the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  There is no basis upon which to award a higher schedular evaluation for tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability rating for tinnitus whether the tinnitus is "unilateral" or "bilateral."  Thus, 10 percent is the maximum rating available for tinnitus.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's tinnitus.  During the October 2014 hearing, the Veteran testified that the level of his tinnitus remained the same.  He had tinnitus 24 hours a day that caused loss of concentration.  Diagnostic Code 6260 provides a rating based on having recurrent tinnitus.  As a result, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for tinnitus.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

REMAND

An August 2008 VA examination report provides the medical opinion that noise exposure from the military did not cause the Veteran's hearing loss.  The examiner explained that the Veteran's separation hearing evaluation indicted normal hearing acuity bilaterally.  

However, the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that another medical opinion, one that does not rely solely on the hearing levels at the time of the Veteran's separation, is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  

During the October 2014 hearing, the Veteran testified in detail that his PTSD and residuals of shell fragment wounds of the right leg, right foot and left leg had increased in severity since his last VA examinations.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Due to this allegation of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD and residuals of shell fragment wounds of the right leg, right foot and left leg.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability that may be present.  The claims file and copies of all pertinent records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file and the copies of the pertinent records, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability was caused by the Veteran's active duty.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The examiner is requested to provide a rationale for any opinion expressed.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a shell fragment wound of the right leg, calf area.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wound of the right leg, calf area.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a shell fragment wound of the right foot.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wound of the right foot.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a shell fragment wound of the left leg, posterior aspect.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wound of the left leg, posterior aspect.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


